                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 CLARE U. ANAGONYE,

        Plaintiff,                                  Case No. 18-11170
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge R. Steven Whalen

 MASS MUTUAL INSURANCE CO.,

        Defendant.


         ORDER ADOPTING REPORT AND RECOMMENDATION [35],
      GRANTING MASS MUTUAL’S MOTION TO CONFIRM ARBITRATION
       AWARD [27] AND DENYING ANAGONYE’S MOTION TO VACATE
                      ARBITRATION AWARD [29]


       Plaintiff Clare U. Anagonye, a financial advisor, filed this action pro se on April 12, 2018,

asserting claims under 42 U.S.C. §2000e et seq. (“Title VII”) for race and gender discrimination

and retaliation by Defendant Mass Mutual Insurance Co. from March 2016 until an alleged

constructive discharge on December 21, 2017. (ECF No. 1.) This Court stayed the case pending

arbitration of the claim in accordance with the arbitration clause in her employment contract. (ECF

No. 21.) The arbitration panel ruled that Anagonye’s arbitration demand was filed “far beyond”

the statutory 90-day limitations period and granted Mass Mutual’s motion to dismiss. (ECF No.

27-1, PageID.195.) The parties now return to this Court. Mass Mutual has moved to confirm the

arbitration award (ECF No. 27) and Anagonye has moved to vacate it (ECF No. 29). Magistrate

Judge R. Steven Whalen has issued a report and recommendation to confirm the arbitration award.

(ECF No. 35.) Anagonye filed timely objections. (ECF No. 37.) For the reasons given below, the

Court overrules those objections and adopts the report and recommendation.
        When a party objects to a magistrate judge’s report and recommendation, a district judge

reviews the issues raised by the objections de novo; there is no obligation to review un-objected

to issues. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 150 (1985); Garrison v. Equifax

Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr. 16, 2012). “The

district court need not provide de novo review where the objections are frivolous, conclusory or

general. The parties have the duty to pinpoint those portions of the magistrate’s report that the

district court must specially consider.” Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986)

(cleaned up). Objections should be “specific in order to focus the busy district court’s attention on

only those issues that were dispositive and contentious.” Howard v. Sec’y of Health & Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        Anagonye’s motion to vacate the arbitration award, which the Court construes as an

objection to the report and recommendation, re-argues her prior submissions in her motion to

vacate the arbitration award—namely, that enforcing the arbitration award violates Anagonye’s

right to a trial under the Seventh Amendment of the Michigan and United States Constitutions.

(See ECF No. 29, PageID.221; ECF No. 37, PageID.600.) But Anagonye’s argument

misunderstands the nature of the right to a jury trial. “The Seventh Amendment confers not the

right to a jury trial per se, but rather only the right to have a jury hear the case once it is determined

that the litigation should proceed before a court.” Cooper v. MRM Inv. Co., 367 F.3d 493, 506 (6th

Cir. 2004) (citations and internal quotations omitted). As a result, “[i]f the claims are properly

before an arbitral forum pursuant to an arbitration agreement, the jury trial right vanishes.” Id.

“[T]he loss of the right to a jury trial is a necessary and fairly obvious consequence of an agreement

to arbitrate.” Id. Anagonye’s objection therefore presents no grounds to dispute the Magistrate

Judge’s conclusion that the arbitration award should be enforced.



                                                    2
       Anagonye has not raised any objections that are not frivolous, conclusory or general. The

Court has reviewed the briefing and agrees with Judge Whalen’s thorough, well-reasoned R&R.

       Accordingly, the Court OVERRULES Anagonye’s objections and ADOPTS the

Magistrate Judge’s report and recommendation (ECF No. 35).

       The Court GRANTS Mass Mutual’s motion to confirm the arbitration award (ECF No. 27)

and DENIES Anagonye’s motion to vacate the arbitration award (ECF No. 29).

       SO ORDERED.

       Dated: May 21, 2021


                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE




                                               3
